COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 HELSON PACHECO-SERRANT,                        §                  No. 08-15-00357-CV
 M.D.,
                  Appellant,                    §                     Appeal from the

 v.                                             §                County Court at Law No 3

 CARMEN MUNOZ,                                  §                of El Paso County, Texas
                            Appellee.
                                                §                  (TC#2015-DCV-0138)


                                         ORDER
       This Court has received and filed Appellant’s notice of bankruptcy under Chapter 7 of the

Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically

stayed. Under these circumstances, and for administrative purposes, it is ORDERED that this

appeal is removed from the Court’s docket and abated. The appeal will be reinstated upon proper

motion showing that the stay has been lifted and specifying the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2017.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating